Name: Council Regulation (EC) No 1419/97 of 22 July 1997 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  production;  marketing
 Date Published: nan

 24. 7. 97 I EN Official Journal of the European Communities No L 196/ 13 COUNCIL REGULATION (EC) No 1419/97 of 22 July 1997 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community 1 . In Article 11 (3), '1 April 1997 and '1 September 1997' shall be replaced respectively by '1 April 1998 ' and '1 September 1998 '. 2 . In Article 16 (3), *1 April 1997' and '1 September 1997' shall be replaced respectively by '1 April 1998 ' and '1 September 1998 '. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Articles 11 and 16 of Regulation (EEC) No 2332/92 (4) and Article 6 (2) of Regulation (EEC) No 4252/88 (5) fix the maximum sulphur dioxide content of sparkling wines and of liqueur wines; whereas those Articles provide for the presentation by 1 April 1997 of a report from the Commission to the Council on those contents, together, where appropriate , with proposals; whereas the measures proposed should be consistent with others that the Commission is required to draft; whereas the abovementioned deadline should therefore be post ­ poned; whereas the same is true for the deadlines provided for in Article 4 (2) of Regulation (EEC) No 4252/88 , Article 2 Regulation (EEC) No 4252/88 is hereby amended as follows: 1 . In Article 4 (2), '1 April 1997' and '1 September 1997' shall be replaced respectively by '1 April 1998 ' and *1 September 1998 '. 2 . In Article 6 (2), *1 April 1997' and '1 September 1997' shall be replaced respectively by '1 April 1998 ' and '1 September 1998 '. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2332/92 is hereby amended as follows: Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Council The President F. BODEN (') OJ No C 101 , 27 . 3 . 1997, p. 22. (2) OJ No C 200, 30 . 6 . 1997. (3) Opinion delivered on 29 May 1997 (not yet published in the Official Journal). (4) OJ No L 231 , 13 . 8 . 1992, p . 1 . Regulation as last amended by Regulation (EC) No 1594/96 (OJ No L 206, 16 . 8 . 1996, p . 35). (5) OJ No L 373, 31 . 12 . 1988 , p. 59 . Regulation as last amended by Regulation (EC) No 1594/96.